Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 19, and 20 objected to because of the following informalities:
Claims 17 and 19 do not end with a period.
The dependency of claim 20 appears incorrect. For the purpose of examination, it is assumed that claim 20 depends on claim 16 instead.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,958,931 and over claim 4 of U.S. Patent No. 10,606,337 in view of Carrizo et al., US Patent Appl. Pub. No 2011/1054003.
Claim 1 of U.S. Patent No. 9,958,931 and claim 4 of U.S. Patent No. 10,606,337 disclose all claim limitations of claims 1, 15, and 16 in the current Application except 
Carrizo teaches a CPU platform 100 (FIG(s) 1-2), wherein based on particular workload execution, the CPU’s knobs are configured to optimal setting values, thus, improving the platform performance (paragraphs 0010, 0025, 0030, paragraph 0035, lines 10-21, and paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Carrizo with claim 1 of U.S. Patent No. 9,958,931 and claim 4 of U.S. Patent No. 10,606,337, respectively, in order to implement the optimization scheme intended for improving the current operation metric. One of ordinary skill in the art would be motivated to do so in order to improve the system performance.
Claims 2-14 and 17-20, being dependent on respective claims 1 and 16, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 4, 6-8, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carrizo et al., US Patent Appl. Pub. No 2011/1054003.
Regarding claim 1, Carrizo discloses a method for self-tuning a computing system (FIG(s) 1-9), comprising:
measuring a current operation metric representing a current performance of the computing system (paragraph 0013, lines 6-9, paragraph 0029, paragraph 0057, lines 21-24, paragraph 0060, lines 12-29);
determining, based on the current operation metric and a target metric (preset standardized labeled conditions of the platform performance – paragraph 0019, lines 9-16, paragraph 0026, lines 11-16, paragraph 0032, lines 14-20, paragraph 0058, lines 1-9), at least one optimization scheme (invoking respective rule(s) – paragraph 0012, lines 15-23, paragraph 0035, lines 14-21, paragraph 0069, lines 1-4) for improving the current operation metric (paragraph 0019, lines 1-19, paragraph 0025, paragraph 0030, paragraph 0035, lines 10-21, paragraph 0069), wherein the at least one optimization scheme includes at least a plurality of system knobs each having a respective optimal value (paragraph 0010, lines 1-10, paragraph 0030, lines 10-36, paragraph 0038 and 0039); and
setting each of the system knobs listed in the at least one determined optimization scheme to its respective optimal value (paragraph 0012, lines 23-26, paragraph 0030, lines 21-36, paragraph 0034, lines 16-25, paragraph 0070, lines 13-17, paragraph 0071, lines 1-10).

Regarding claim 4, Carrizo further discloses the method, wherein the plurality of system knobs includes configuration parameters (paragraph 0010, lines 1-13).
Regarding claims 6 and 18, Carrizo further discloses the method and system, further comprising:
 Page 20 of 29DTRC P0611C2testing at least one knob configuration for each of the plurality of system knobs (paragraph 0030, lines 14-36, paragraph 0056, paragraph 0058, lines 1-9, paragraph 0060); and
selecting the respective optimal value for each of the plurality of system knobs based on the testing of the at least one knob configuration (paragraph 0038-0041, 0056, 0063, 0069-0079).
Regarding claim 7, Carrizo further disclose the method, as per claim 6, wherein testing the at least one knob configuration for each of the plurality of system knobs further comprises:
iteratively setting each of a subset of the plurality of system knobs to a temporary value (FIG(s) 5-6, paragraphs0030, 0060, and 0063).
Regarding claim 8, Carrizo further discloses the method, as per claim 7, further comprising:
continuously monitoring an operation of the computing system; and dynamically tuning the plurality of system knobs based on changes in the operation of the computing 
Regarding claim 11, Carrizo further discloses the method, wherein the current operation metric is of a current workload of the computing system, wherein the current workload of the computing system includes at least one application (paragraph 0011).
Regarding claim 12, Carrizo further discloses the method, wherein measuring the current operation metric further comprises: running the computing system, wherein the current operation metric is measured when the computing system has run for a predetermined time interval (paragraph 0029).
Regarding claim 13, Carrizo further discloses the method, wherein measuring the current operation metric further comprises: executing a current workload of the computing system until completion of the current workload, wherein the current operation metric is measured when execution of the current workload is completed (FIG. 4, paragraphs 0056-0059).
Regarding claim 14, Carrizo further discloses the method, he computing system including a plurality of components, wherein setting each of the knobs listed in the at least one determined optimization scheme to its respective optimal value causes reconfiguration of the plurality of components (paragraphs 0010 and 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Wikipedia Machine learning definition (referred to as NPL1 herewith).
Regarding claims 2, 9, and 19, Carrizo discloses the method and system as per claims 1, 7, and 18, respectively.
Carrizo further discloses unpredictability and dynamically changing workload for the platform (paragraphs 0010-0011).
With respect to claim 2, Carrizo does not specifically state the at least one optimization scheme is determined using machine learning.
With respect to claims 9 and 19, Carrizo does not specifically state the at least one optimization scheme is determined using reinforcement learning.
NPL1 teaches machine learning algorithms, building a model based on sample data, known as "training data" by making predictions or decisions without being explicitly programmed to do so, specifically for applications where it is difficult or unfeasible to develop conventional algorithms to perform the needed tasks (page 1, Machine learning (ML) and Overview sections). NPL1 further teaches reinforced learning being one of the machine learning approaches (page 3, Approaches section), utilizing dynamic programming techniques, thus, generating proper actions when exact mathematical models are infeasible (page 4, Reinforcement learning section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning algorithms and the reinforced learning approach, as suggested by NPL1 with the method and system .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Brown et al., US Patent Appl. Pub. No. 2008/0133608.
Regarding claim 3, Carrizo discloses the method, as per claim 1.
Carrizo does not specifically state mapping a current workload of the computing system to at least one bucket, wherein the at least one optimization scheme is determined for the at least one bucket.
Brown teaches a system and method for managing workloads, utilizing analysis of historical and current workload, and dynamically adjusting the system settings/knobs, accordingly (Abstract, FIG(s) 4-5, paragraphs 0059-0073). Brown further teaches mapping the incoming requests (workload) to respective priority bucket (FIG. 6, 620a-s, paragraphs 0074-0075). In addition, Brown further teaches changing the allocation of the incoming request to different priority buckets or delaying the incoming request fed into the buckets based on the workload assignment (paragraph 0076). Thus, optimizing the settings for improved performance in relation to different workloads (paragraph 0005).
.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Li et al., US Patent No. 10,402,733.
Regarding claims 5 and 17, Carrizo discloses the method and system, as per claims 1 and 16, respectively.
Carrizo does not specifically state predicting a future workload based on a current workload of the computing system, wherein the at least one optimization scheme is determined based further on the predicted future workload.
Li teaches machine learning for workload prediction based on algorithms, which take in consideration the currently executed workload, deriving, based on the current workload, a prediction model to be applied to future workload, and changing the resource configuration of the compute node, accordingly (Abstract, column 1, lines 39-64, FIG(s) 1-5, column 6, lines 24-48, column 7, lines 35-55). Thus, ensuring accurate system resource adjustments for dramatically shifting workloads (column 1, lines 23-34, column 6, lines 49-59).
.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Riel et al., US Patent Appl. Pub. No. 2007/0124684.
Regarding claims 10 and 20, Carrizo discloses the method and system, as per claims 1 and 16, respectively.
Carrizo does not specifically state the at least one optimization scheme is determined based further on a cost of changing values of the plurality of knobs.
Riel teaches dynamically changing the configuration for plurality of servers in response to the current and future workload such that the cost for each evaluated configuration combination is calculated, and one of the configurations is selected and applied (with respective action(s)) to the group of servers (Abstract, paragraphs 0010-0011, FIG(s) 1-2, paragraph 0018, paragraph 0028, lines 1-7, paragraph 0037, lines 1-5, 14-16, paragraph 0038, lines 1-3, paragraph 0039, paragraph 0040, lines 5-8, paragraph 0041, lines 1-2, paragraph 0043, lines 1-4, paragraph 0048, paragraph 0049, lines 1-3). Thus, minimizing the cost of operations (Abstract, paragraph 0043, lines 1-4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186